UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-53837 FUSIONTECH, INC. (Exact name of registrant as specified in its charter) Nevada 26-1250093 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 26 Gaoneng Street, High Tech Zone, Dalian, Liaoning Province, China (Address of principal executive offices) (Zip Code) (86) 0411-84799486 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx (donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 29,390,000 shares of common stock outstanding as of August 19, 2011. Table of Contents FusionTech, Inc. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibit Index 23 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements FUSIONTECH, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS JUNE 30, DECEMBER 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $844,814 and $209,620for 2011 and 2010, respectively Inventory Other receivables Prepaid financing costs - Due from related parties - Due from shareholder - Advances to suppliers, net Tax receivable - Notes receivable Retentions receivable Prepaid expenses Total current assets NONCURRENT ASSETS Property and equipment, net Retention receivable - noncurrent - Long-term deposits Construction in progress Prepaid offering costs - Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Senior convertible promissory notes payable - Short-term loans Other payables Unearned revenue Notes payable Due to shareholder Due to former stockholder / officer Total current liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized, 29,390,000 shares issued and outstanding Additional paid-in capital Other comprehensive income Statutory reserve Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents FUSIONTECH, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) SIX MONTHS ENDED JUNE 30, THREE MONTHS ENDED JUNE 30, Net revenue $ Cost of goods sold Gross profit Operating expenses Selling Research and development General and administrative Total operating expenses (Loss) income from operations ) ) Non-operating income (expenses) Other income (expense), net ) ) Interest expense, net ) Amortization of prepaid financing costs ) - ) - Total non-operating expenses ) (Loss) Income before income tax ) ) Income tax - - Net (loss)income ) ) Foreign currency translation gain (loss) ) Comprehensive income (loss) $ ) $ $ ) $ Basic and diluted net income (loss) per share $ ) $
